Exhibit 10.2 INTELLECTUAL PROPERTY SECURITY AGREEMENT This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of January22, 2016, (the “Agreement”) between WESTERN ALLIANCE BANK, an Arizona corporation (“Lender”) and [] (“Grantor”) is made with reference to the Loan and Security Agreement, dated as of the date hereof (as amended from time to time, the “Loan Agreement’), between Lender, Grantor and [names of other Borrowers].Terms defined in the Loan Agreement have the same meaning when used in this Agreement.
